Name: 2014/952/EU: Political and Security Committee Decision EUMM Georgia/1/2014 of 19 December 2014 on the appointment of the Head of the European Union Monitoring Mission in Georgia (EUMM Georgia)
 Type: Decision
 Subject Matter: Europe;  international affairs;  EU institutions and European civil service
 Date Published: 2014-12-24

 24.12.2014 EN Official Journal of the European Union L 369/78 POLITICAL AND SECURITY COMMITTEE DECISION EUMM GEORGIA/1/2014 of 19 December 2014 on the appointment of the Head of the European Union Monitoring Mission in Georgia (EUMM Georgia) (2014/952/EU) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/452/CFSP of 12 August 2010 on the European Union Monitoring Mission in Georgia, EUMM Georgia (1), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Decision 2010/452/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Monitoring Mission in Georgia (EUMM Georgia), including the decision to appoint a Head of Mission. (2) On 13 September 2013, the PSC adopted Decision EUMM GEORGIA/1/2013 (2) appointing Mr Toivo KLAAR as Head of EUMM Georgia until 14 December 2014. (3) On 16 December 2014, the Council adopted Decision 2014/915/CFSP (3) extending the mandate of EUMM Georgia from 15 December 2014 until 14 December 2016. (4) On 16 December 2014, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Mr KÃstutis JANKAUSKAS as Head of EUMM Georgia from 15 December 2014 to 14 December 2015, HAS ADOPTED THIS DECISION: Article 1 Mr KÃstutis JANKAUSKAS is hereby appointed as Head of the European Union Monitoring Mission in Georgia (EUMM Georgia) from 15 December 2014 to 14 December 2015. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 15 December 2014. Done at Brussels, 19 December 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 213, 13.8.2010, p. 43. (2) OJ L 251, 21.9.2013, p.12. (3) Council Decision 2014/915/CFSP of 16 December 2014 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 360, 17.12.2014, p. 56).